             Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

************************************
THELMA KERSHAW,                                   *
              Plaintiff                           *
                                                  * CIVIL NO.
v.                                                *
                                                  *
                                                  *
MEGAN BRENNAN, POSTMASTER                         *
GENERAL OF U.S. POSTAL SERVICE                    *
                 Defendants                       * OCTOBER 15,2018
************************************

                                                COMPLAINT

FIRST COUNT:             [42 U.S.c. §2000e,   et~]


        1.        This is an action for money damages to redress the deprivation by the

defendant, through its agents, servants and/or employees, of the rights secured to the

plaintiff by the Constitution and laws of the United States. The defendant, through its agents,

servants and/or employees, was responsible for violating plaintiffs federal and state

statutory rights and thereby improperly deprived her the freedom and liberty afforded to all

citizens of this state and country, without any cause, justification or excuse.

        2.        Jurisdiction in this Court is invoked under the provisions ofthe Judicial Code

at 28 U.S.C. §§1331 and 1343,29 U.S.C. §701, et seq., the Rehabilitation Act of 1973,42

U.S.C. §2000e, and Title VII.

        3.        During all times mentioned herein, the plaintiff, Thelma Kershaw ("plaintiff'

or "Kershaw"), was a citizen of the United States, residing within the State of Connecticut,

county of Hartford, city of New Britain. The plaintiff is African American of race and her

color is black.

        4.        At all times mentioned herein, the defendant, Megan Brennan, (the
             Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 2 of 8




                                                 2

"defendant") was and is the Postmaster General of the United States Postal Service ("Postal

Service"), a quasi-governmental agency which provides mailing services to the general

public and employs well over 500,000 individuals throughout the nation and maintains

offices throughout the State of Connecticut.

        5.         In or about 1989, the plaintiff became employed by the defendant as a

general mail clerk and has competently performed all her responsibilities for the defendant

since that time.

        6.         On September 19,2016, plaintiff, while continuing her work as a general

mail clerk, entered her office and found Pat Nessing, IT Specialist ("Nessing"), under her

desk and Katheryn Buckbee ("Buckbee"), Lead MDO Manager, standing against the wall.

When the plaintiff inquired as to what they were doing, they indicated there was a problem

with the computers. After the plaintiff told them that she had not complained about any

problem with her computer, they smiled and left her office. Buckbee is Caucasian of race

and her color is white.

       7.        Immediately after Nessing and Buckbee left plaintiffs office on

September 19, 2016, several black boxes appeared on her screen while the plaintiff was

using the Distribution Bar Code System on eBuy, the Postal Service purchasing system. The

plaintiff immediately called IT and spoke to Linda Pelletier who informed her that a

download was not taking place. Soon after, the plaintiff s keyboard, mouse and screen then

became unresponsive to commands.

       8.        Despite the fact that plaintiff has complained about computer problems on

numerous occasions, the defendant allowed viruses and/or computer problems to exist on

her computer. The viruses constantly interfered with the plaintiffs ability to perform her
         Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 3 of 8




                                                3

duties and responsibilities as a general mail clerk, and her keyboard, mouse, and screen

continued to become umesponsive.

        9.      By way of example of the problems that plaintiff experienced due to the

aforementioned issues with her computer, the plaintiff was forced to call surrounding plants

and borrow needed supplies due to the fact that she could not order labels or supplies from

her computer.

        10.     As another example of the problems that plaintiff experienced due to the

aforementioned issues with her computer, the plaintiff was forced to spend substantial time

after hours completing her work. The plaintiff was also forced to divert time from her work

by placing calls to IT.

        11.     On or about September 19, 2016, the plaintiff also noticed that some

paperwork was missing on her desk and that someone had rifled through her credit card

statements. In addition, the paperwork that she had been working on was completely

missing, and she also discovered that a door that she had locked in her room had been

opened. This incident combined with the aforedescribed problems with her computers made

the plaintiff feel threatened and unwelcome at work.

        12.     The stress, anxiety and depression the plaintiff experienced as a result of the

harassment she endured within the workplace eventually caused her to suffer severe

psychological trauma from which she is presently attempting to recover.

       13.      As a result of the hostile work environment and harassment she experienced,

the plaintiff bid out of her job and is now working at a different facility although she would

have preferred her former location if not for the fact that she was being harassed.

       14.      After the plaintiff left, the defendant replaced her with Donna Perrillo
         Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 4 of 8




                                                  4

("Perrillo"), who is Caucasian of race, white of color and much less qualified than the

plaintiff. The defendant had been attempting to replace plaintiff with Perillo for an extended

period of time.

        15.       The defendant's deliberate and intentional conduct in attempting to convince

the plaintiff to leave her former position caused serious and permanent injury to her

emotionally, psychologically and physically.

        16.       The harassment the plaintiff endured began to adversely affect her health,

and in April of2016, she had a nervous breakdown that resulted in her seeking emergency

treatment.

       17.        But for the plaintiffs race, which is African American, and her color

which is black, she would not have been treated in the harassive, discriminatory and

retaliatory manner as aforedescribed.

       18.        There has been a pattern and practice of the defendant treating minorities,

including the plaintiff, in the aforedescribed demeaning, harassive, disparate and

discriminatory manner. In point of fact, many if not all of the minority employees at the

Postal Service have faced disparate treatment and open hostility at one time or another.

       19.        The plaintiff has repeatedly noticed a pattern and practice of

discrimination within the workplace and has experienced a hostile work environment and

disparate treatment created and/or perpetrated by the agents, servants and/or employees of

the defendant.

       20.        Plaintiff was treated differently from employee Millie Cook ("Cook") in that

Cook has never been commanded to unload stock from a pallet unlike the plaintiff. In

addition, the defendant never inflicted the same sort of harm on Cook's computer as it did to
          Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 5 of 8




                                                5

the plaintiff. Cook is Hispanic of race and white of color.

         21.    The defendant treated employee Jodie O'Keefe ("O'Keefe") differently from

the plaintiff in that the defendant required the plaintiff to take a typing exam where she had

to type at thirty words per minute whereas O'Keefe was not similarly required to take the

same training. O'Keefe was also never required to unload stock from a pallet. O'Keefe is

Caucasian and white of color.

         22.   The defendant also treated Sue Garafalo ("Garafalo") differently than the

plaintiff in that Garafalo was allowed four tries to pass the thirty word per minute exam

although the plaintiff was only allowed one try. Garafalo is Caucasian of race and white of

color.

         23.   On or about December 30, 2016, a Complaint Affidavit was filed with the

Equal Employment Opportunities ("EEO") Office alleging discrimination by the defendant

and retaliation due to the plaintiff s race which is African American and her color which is

black.

         24.   A release of jurisdiction letter was issued by the EEO on August 31, 2018

giving plaintiff the right to commence the instant action.

         25.   The actions of the defendant, through its agents, sevants and/or

employees, as manifested by the ongoing harassment of the plaintiff, as well as the

disparate treatment to which she was subjected in relation to other employees who were

Caucasian of race and white of color, amounted to discriminatory employment practices

which constituted a hostile work environment, discrimination, and disparate treatment and

harassment, in direct violation of Title VII, as defendant's actions were due to plaintiffs race

and color.
           Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 6 of 8




                                                 6

SECOND COUNT: [29 U.S.c. §701, et ~.,                   Rehabilitation Act of 1973]

          1-25.   Paragraphs 1 through 25 of the First Count are hereby incorporated

by reference and made Paragraphs 1 through 25 of the Second Count, as if fully set forth

herein.

          26.     The aforedescribed conduct of the defendant, through her agents, servants

and/or employees, was motivated, in substantial part, by defendant's perception of plaintiffs

mental disabilities, which were brought on by the treatment she endured by the defendant.

          27.     In addition to the foregoing, the actions herein complained of by the

plaintiff as against the defendant, because of the acts of her agents, servants and/or

employees, were as a result of defendant's negative perception of Kershaw's mental

disabilities.

          28.     The plaintiff was capable of performing her duties even with her

mental disability which was diagnosed in or about April of2016. The accommodation

Kershaw requested was that all ongoing discrimination, harassment, intimidation and

retaliation immediately cease, which it did not.

          29.     The harassment of Kershaw by the defendant's agents, servants and/or

employees, was a result of discriminatory treatment in violation of the Rehabilitation Act, 29

U.S. C. Sec. 701, et seq., insofar as she had been continually harassed on the basis of her

perceived and/or actual disabilities and because of the defendant, through her agents,

servants and/or employees', perception of the plaintiff as having such a disability.

TIDRDCOUNT:              [Retaliation pursuant to Title VII and the Rehabilitation Act]

          1- 25. Paragraphs 1 through 25 of the First Count are hereby incorporated

by reference and made Paragraphs 1 through 25 of the Third Count, as if fully set forth
               Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 7 of 8




                                                    7

herein.

          26.      Subsequent to plaintiff filing her EEO Complaint Affidavit on December

30,2016, the Postal Service, through its agents, servants and/or employees, engaged in a

campaign of retaliation on a continuous basis.

          27.      As a direct result, and in retaliation of plaintiff filing a number of

complaints with the EEO, she was constantly subjected to disparate treatment, harassment,

intimidation and a hostile work environment.

          28.      But for the plaintiff having participated in the aforementioned

protected activity of filing a complaint with the EEO, she would not have been treated in the

harassive, disparate, discriminatory and hostile manner to which she was subjected.

          29.      The actions of the defendant, through its agents, servants and/or

employees, as manifested by the ongoing harassment of the plaintiff, as well as the disparate

treatment to which she was subjected, in relation to other similarly situated Caucasian of

race and white of color, amounted to selective discriminatory employment practices

perpetrated against the plaintiff, which constituted clear and unequivocal retaliation, in

violation of 42 U.S.C. Sec. 2000e, and 29 U.S.C. Sec. 701, et seq. as defendant's actions

were due to plaintiffs engagement in protected activity.

          WHEREFORE, the plaintiff claims judgment against the defendant as follows:

          a.       Compensatory damages in the amount of no less than Five Hundred

                   Thousand Dollars ($500,000.00);

          b.       Punitive damages in an amount this court shall consider just and fair;

          c.       Attorney's fees and the reimbursement of costs of the instant action; and

          e.       Such other relief as this Court shall consider to be just, fair and equitable.
          Case 3:18-cv-01705 Document 1 Filed 10/15/18 Page 8 of 8




                                                  8

                                                  PLAINTIFF, THELMA KERSHAW



                                                  BY:
                                                        Robert J. Vontell
                                                        Law Office of
                                                        W. Martyn Philpot, Jf., LLC
                                                        409 Orange Street
                                                        New Haven, CT 06511-6406
                                                        Tel. No. (203) 624-4666
                                                        Federal No. ct30024
                                                        Her Attorneys

The plaintiff hereby requests a trial by jury.




\employ\thelma kershaw\federal complaint. 10-18
